

116 S1282 IS: Preserve Charities and Houses of Worship Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1282IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Cruz (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal certain rules related to the determination of
			 unrelated business taxable income.
	
 1.Short titleThis Act may be cited as the Preserve Charities and Houses of Worship Act. 2.Repeal of requirement that unrelated business taxable income be computed separately for each trade or business activity (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (6).
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 13702 of Public Law 115–97.
			3.Repeal of increase of unrelated business taxable income by certain disallowed fringe benefits
 (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7). (b)Effective dateThe amendment made by this section shall take effect as if included in section 13703 of Public Law 115–97.